      Case 2:09-cr-00391-SSV-MBN Document 1104 Filed 10/14/20 Page 1 of 6




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                            CRIMINAL ACTION

    VERSUS                                                       NO. 09-391

    MARK ROSS                                                 SECTION “R”



                          ORDER AND REASONS


       Mark Ross moves for compassionate release. 1        The Government

opposes the motion. 2     Because Ross has not shown that he meets the

requirements for compassionate release, the Court denies the motion. The

Court also denies Ross’s motion to appoint counsel. 3



I.     BACKGROUND

       On October 13, 2010, Ross pleaded guilty to conspiracy to distribute

and possess with intent to distribute a kilogram or more of heroin, and 500

grams or more of cocaine hydrochloride in violation of 21 U.S.C. § 846. 4 Ross

also pleaded guilty to possession of a firearm in furtherance of a drug




1      See R. Doc. 1096.
2      See R. Doc. 1085.
3      See R. Doc. 1078.
4      See R. Doc. 220 at 1; R. Doc. 52 at 2.
      Case 2:09-cr-00391-SSV-MBN Document 1104 Filed 10/14/20 Page 2 of 6




trafficking crime in violation of 18 U.S.C. § 924. 5 In addition, Ross pleaded

guilty to a charge in a separate bill of information, which established that he

had a prior felony conviction under 21 U.S.C. § 851.6 Ross was sentenced to

210 months’ imprisonment, 7 to be followed by 10 years of supervised

release.8 He is incarcerated at Big Spring FCI and has a projected release

date of August 5, 2024. 9



II.    DISCUSSION

       Before a federal court will assess the merits of a motion for

compassionate release, defendants must show they have “fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf,” or that “30 days [have passed] from the

receipt of such a request by the warden of the defendant’s facility.” 18 U.S.C.

§ 3582. The Fifth Circuit has clarified that “all requests for compassionate

release must be presented to the Bureau of Prisons before they are litigated




5     See R. Doc. 220 at 1; R. Doc. 52 at 6.
6     See R. Doc. 220; R. Doc. 205.
7     See R. Doc. 616 at 2.
8     See id. at 3.
9     See     Federal    Bureau      of    Prisons, Find   an         Inmate,
https://www.bop.gov/inmateloc/ (last visited October 8, 2020).
                                       2
     Case 2:09-cr-00391-SSV-MBN Document 1104 Filed 10/14/20 Page 3 of 6




in the federal courts.” United States v. Franco, No. 20-60473, 2020 WL

5249369, at *2 (5th Cir. 2020 Sept. 3, 2020).

      Ross attaches his initial request for compassionate release, 10 and the

warden’s denial of his request.11 Ross also indicates that he appealed the

warden’s decision, 12 though he does not attached copies of documents

relevant to his appeal.    The Government does not contest exhaustion.

Because courts construe pro se filings liberally, see Erickson v. Pardus, 551

U.S. 89, 94 (2007), and because the Government does not contest

exhaustion, the Court proceeds to the merits of Ross’s claim.

      Ross has not shown that he satisfies the other requirements for

compassionate release. For instance, a reduction must be “consistent with

applicable policy statements issued by the Sentencing Commission.” 18

U.S.C. § 3582(c)(1)(A).     The application notes to the relevant policy

statement identify three discrete “extraordinary and compelling reasons”

that could warrant a reduction: (a) a “terminal illness” or a condition that

“substantially diminishes the ability of the defendant to provide self-care

within the environment of a correctional facility and from which he or she is

not expected to recover”; (b) “[a]ge”—starting at age 65; and (c) “[f]amily


10    See R. Doc. 1078-1 at 2.
11    See id. at 1.
12    See R. Doc. 1096 at 2.
                                     3
     Case 2:09-cr-00391-SSV-MBN Document 1104 Filed 10/14/20 Page 4 of 6




[c]ircumstances.”   See U.S.S.G. § 1B1.13, application note 1 (emphasis

removed). The Sentencing Guidelines also identify a category of “[o]ther

[r]easons,” but state that such reasons are “[a]s determined by the Director

of the Bureau of Prisons.” See id. § 1B1.13, application note 1(D) (emphasis

removed).

      Here, Ross does not demonstrate that any of the above criteria apply

to him. He is thirty-nine years old 13 and cites no family circumstances. In

his one-page filing, Ross indicates that he has asthma, hypertension, and

hyperlipidemia.14   Nothing in the record indicates that Ross’s medical

conditions are “terminal” or that they “substantially diminish[] the ability of

the defendant to provide self-care within the environment of a correctional

facility.” U.S.S.G. § 1B1.13, application note 1(A). Accordingly, the Court

finds that Ross’s medical conditions do not constitute extraordinary and

compelling reasons meriting compassionate release.

      Additionally, the Court does not find the Section 3553(a) factors

support compassionate release. When determining whether to modify a

sentence under Section 3582(c)(1)(A), the Court must “consider[] the factors




13    See R. Doc. 1096-1 at 2.
14    See R. Doc. 1078.
                                      4
     Case 2:09-cr-00391-SSV-MBN Document 1104 Filed 10/14/20 Page 5 of 6




set forth in section 3553(a).” See 18 U.S.C. § 3582(c)(1)(A). Here, the

“seriousness of the offense” militates against early release. See 18 U.S.C.

§ 3553(a)(2)(A). Ross is convicted of serious drug and firearms offenses. He

has served approximately 107 months of a 210-month of imprisonment

sentence. The Court finds that defendant’s sentence would not “reflect the

seriousness of the offense” were he released after serving half of his term of

imprisonment.

      Ross also moved for the Court to appoint counsel. 15 There is no

constitutional or statutory right to counsel beyond direct appeal.            See

Pennsylvania v. Finley, 481 U.S. 551, 555 (1987) (“[T]he right to appointed

counsel extends to the first appeal of right, and no further.”). A Court may

appoint counsel in a compassionate release proceeding if it finds doing so

would be “in the interest of justice.” United States v. Delco, No. 09-57, 2020

WL 4569670, at * 2 (E.D. La. Aug. 7, 2020); United States v. Mogan, 2020

WL 2558216, at *4 n.29 (E.D. La. May 20, 2020); cf. United States v. Moore,

400 F. App’x 851, at *1 (5th Cir. 2010) (“There is no right to appointed

counsel in a § 3582(c)(2) proceeding . . . . Moreover, the interest of justice

did not require the appointment of counsel.”); United States v. Robinson,

542 F.3d 1045, 1052 (5th Cir. 2008) (appointing counsel on appeal to argue


15    See id.
                                      5
    Case 2:09-cr-00391-SSV-MBN Document 1104 Filed 10/14/20 Page 6 of 6




unresolved questions of Fifth Circuit law). Because Ross’s motion does not

involve complicated or unresolved issues, appointment of counsel would not

serve the interests of justice.



III. CONCLUSION

      For the foregoing reasons, Ross’s motion for compassionate release is

DENIED and his motion for appointment of counsel is DENIED.




         New Orleans, Louisiana, this _____
                                       14th day of October, 2020.


                       _____________________
                            SARAH S. VANCE
                     UNITED STATES DISTRICT JUDGE




                                    6
